DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/21 and 9/3/20 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Drawings
The drawings were received on 9/3/20.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 6314413 (IDS filed 5/12/21; hereinafter JP’413).
As to Claim 1:
	JP’413 discloses a battery module (see 300 case, 301 detection target, “… target object 301 include a battery…”, [0025]), comprising a battery (301, detection target) and a temperature collecting unit (heat sensitive element 105, Fig. 5a),
the temperature collecting unit comprising a support plate (see first and second strips (101, 140), [0024], Fig. 5) and a thermal element (heat sensitive element 105, Fig. 5a), the thermal element being disposed on an upper surface of the support plate (see Fig. 4b, 5b);
a lower surface of the support plate being attached to the battery (see Fig. 4b, 5b – the FCP’s top surface is attached to the thermal element while the bottom surface is attached to the detection target or battery).
As to Claim 2:
(see foamable resin 501, elastic body 106, [0029], Fig. 5).
As to Claim 3:
	JP’413 discloses the protective structure is disposed on the upper surface of the support plate and surrounds a periphery of the thermal element (see foamable resin 501, elastic body 106, [0029], Fig. 5 – they are disposed on top of the flexible circuit plate).
As to Claim 4:
	JP’413 discloses the protective structure comprises a rigid stand, the rigid stand is disposed on the upper surface of the support plate, the rigid stand surrounds a periphery of the thermal element, and an upper surface of the rigid stand is higher than the thermal element (see foamable resin 501, elastic body 106, [0029], Fig. 5 - the foamable resin 501 is a rigid stand that surrounds the periphery of the thermal element 105).
As to Claim 5:
	JP’413 discloses the protective structure comprises an elastic stand (see elastic body 106, [0029], Fig. 5).
As to Claim 6:
	JP’413 discloses a wiring harness plate, wherein a lower side of the wiring harness plate abuts a top portion of the elastic stand (see 173 third support part 201, 107 fixed portion, Fig. 3, 4b, 5a-5b).
As to Claim 7:
	JP’413 discloses the protective structure comprises a rigid stand and an elastic stand, the rigid stand is disposed on the upper surface of the support plate, and the elastic stand is disposed on a top portion of the rigid stand (see foamable resin 501, elastic body 106, [0029], Fig. 5 - the foamable resin 501 is a rigid stand that surrounds the periphery of the thermal element 105).

	JP’413 discloses the protective structure comprises a rigid stand and an elastic stand, the rigid stand is disposed on the upper surface of the support plate, and the elastic stand is disposed on a top portion of the rigid stand (see foamable resin 501, elastic body 106, [0029], Fig. 5 - the foamable resin 501 is a rigid stand that surrounds the periphery of the thermal element 105).
As to Claim 9:
	JP’413 discloses an elastic stand, the rigid stand is disposed on the upper surface of the support plate, and the elastic stand is disposed on a top portion of the rigid stand (see foamable resin 501, elastic body 106, [0029], Fig. 5 - the foamable resin 501 is a rigid stand that surrounds the periphery of the thermal element 105).
As to Claim 10:
	JP’413 discloses the rigid stand is disposed on the upper surface of the support plate, and the elastic stand is disposed on a top portion of the rigid stand (see foamable resin 501, elastic body 106, [0029], Fig. 5 - the foamable resin 501 is a rigid stand that surrounds the periphery of the thermal element 105).
As to Claim 11:
	JP’413 discloses the rigid stand is disposed on the upper surface of the support plate, and the elastic stand is disposed on a top portion of the rigid stand (see foamable resin 501, elastic body 106, [0029], Fig. 5 - the foamable resin 501 is a rigid stand that surrounds the periphery of the thermal element 105).
As to Claim 12:
	JP’413 discloses a wiring harness plate, wherein a lower side of the wiring harness plate is provided with an accommodating slot (see 173 third support part 201, 107 fixed portion, Fig. 3, 4b, 5a-5b – the plate has space/hole in the sidewall for wire/circuit element to go above the plate).

    PNG
    media_image1.png
    710
    1407
    media_image1.png
    Greyscale

As to Claim 13:
	JP’413 discloses a sidewall of the accommodating slot is provided with a wiring passage, and the temperature collecting unit has a part located in the accommodating slot and another part extending out of the accommodating slot through the wiring passage (see 173 third support part 201, 107 fixed portion, Fig. 3, 4b, 5a-5b – the plate has space/hole in the sidewall for wire/circuit element to go above the plate).
As to Claim 15:
	JP’413 discloses a positioning slot is disposed on a casing of the battery, and at least a part of the temperature collecting unit is located in the positioning slot (see “case 304 Hole drilled in the wall of the case”, [0025, 0043]).
As to Claim 16:
	JP’413 discloses a positioning slot is disposed on a casing of the battery, and at least a part of the temperature collecting unit is located in the positioning slot (see “case 304 Hole drilled in the wall of the case”, [0025, 0043]).
As to Claim 17:
(see “case 304 Hole drilled in the wall of the case”, [0025, 0043]).
As to Claim 18:
	JP’413 discloses the support plate comprises a flexible circuit board, the flexible circuit board comprises a main portion and a branch portion, the branch portion is connected to the main portion, the thermal element is disposed on the branch portion, the branch portion extends into the accommodating slot through the wiring passage to dispose the thermal element within the accommodating slot (see Fig. 4b, 5b – the FCP’s top surface is attached to the thermal element while the bottom surface is attached to the detection target or battery; the plate has space/hole in the sidewall for wire/circuit element to go above the plate).

    PNG
    media_image2.png
    710
    1407
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 6314413, as applied to claim 2 above, and further in view of WO 2019177275 (hereinafter, Yun; relying on US 20200411924 for citation).
JP’413 discloses a thermal conductive resin is provided between the protective structure and the thermal element.
	However, JP’413 does not disclose that the thermal conductive resin is silicone.
	In the same field of endeavor, Yun also discloses a thermal conductive resin 400 between different components of the battery system [0054], Fig. 15) similar to that of JP’413.  Yun further discloses that the thermally conductive component can be silicone.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the thermal conductive resin of JP’413 with silicone as taught by Yun because Yun and JP’413 teach that thermally conductive component and silicone are equivalent for the same purpose.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 6314413, as applied to claim 2 above, and further in view of Huff et al., US 20180090735 (hereinafter, Huff).
As to Claim 19:	JP’413 does not disclose a reinforcing plate arranged as claimed.
	In the same field of endeavor, Huff also discloses a flexible connector a battery system with flexible connector 104 ([0044], Fig. 3-4) similar to JP’413’s battery system.  Huff also teaches that the flexible connector such as that of Huff can be thickened or reinforced, which can resist tearing, breaking or crimping [0044].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate reinforcing padding to the flexible connector of JP’413 either on top or below of the flexible element of JP’413 as taught by Huff as to resist tearing, breaking or crimping [0044].
As to Claim 20:
(see 300 case, 301 detection target, “… target object 301 include a battery…”, [0025]), comprising a battery (301, detection target), a temperature collecting unit and wiring harness plate (heat sensitive element 105, Fig. 5a); wherein 
the temperature collecting unit comprises a support plate (see first and second strips (101, 140), [0024], Fig. 5), a thermal element (heat sensitive element 105, Fig. 5a) and a protective structure (see foamable resin 501, elastic body 106, [0029], Fig. 5); the support plate comprises a flexible circuit board (see Fig. 4b, 5b – the FCP’s top surface is attached to the thermal element while the bottom surface is attached to the detection target or battery), the flexible circuit board comprises a main portion and a branch portion, and the branch portion is connected to the main portion (see Fig. 4b, 5b – the FCP’s top surface is attached to the thermal element while the bottom surface is attached to the detection target or battery; the plate has space/hole in the sidewall for wire/circuit element to go above the plate); 

    PNG
    media_image2.png
    710
    1407
    media_image2.png
    Greyscale

the thermal element (heat sensitive element 105, Fig. 5a) is disposed on an upper surface of the branch portion of the flexible circuit board(see Fig. 4b, 5b); the protective structure comprises a rigid stand and an elastic stand, the rigid stand is disposed on the upper surface of the branch portion of the flexible circuit board, the elastic stand is disposed on a top portion of the rigid stand, and the rigid (see foamable resin 501, elastic body 106, [0029], Fig. 5 - the foamable resin 501 is a rigid stand that surrounds the periphery of the thermal element 105); a lower side of the wiring harness plate is provided with an accommodating slot (see 173 third support part 201, 107 fixed portion, Fig. 3, 4b, 5a-5b – the plate has space/hole in the sidewall for wire/circuit element to go above the plate), and a sidewall of the accommodating slot is provided with a wiring passage (see 173 third support part 201, 107 fixed portion, Fig. 3, 4b, 5a-5b – the plate has space/hole in the sidewall for wire/circuit element to go above the plate); the branch portion of the flexible circuit board extends into the accommodating slot through the wiring passage to dispose the thermal element within the accommodating slot (see 173 third support part 201, 107 fixed portion, Fig. 3, 4b, 5a-5b – the plate has space/hole in the sidewall for wire/circuit element to go above the plate).
JP’413 does not disclose a reinforcing plate arranged as claimed.
	In the same field of endeavor, Huff also discloses a flexible connector a battery system with flexible connector 104 ([0044], Fig. 3-4) similar to JP’413’s battery system.  Huff also teaches that the flexible connector such as that of Huff can be thickened or reinforced, which can resist tearing, breaking or crimping [0044].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate reinforcing padding to the flexible connector of JP’413 either on top or below of the flexible element of JP’413 as taught by Huff as to resist tearing, breaking or crimping [0044].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723